                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 TERRY JAMES LEE and                                )
 SKYLER WAGNER,                                     )
                                                    )
         Plaintiffs,                                )
                                                    )   NO. 3:18-cv-01203
 v.                                                 )   CHIEF JUDGE CRENSHAW
                                                    )
 [F/N/U] SMITHSON, et al.,                          )
                                                    )
         Defendants.                                )

                                  MEMORANDUM OPINION

       Terry James Lee and Skyler Wagner, inmates at the Williamson County Jail in Franklin,

Tennessee, filed this pro se civil rights action under 42 U.S.C. § 1983 against Corporal Smithson

and Jefferey Barbee. (Doc. No. 1.) Both Lee (Doc. Nos. 2, 6) and Smithson (Doc. Nos. 3, 7) filed

applications to proceed in this Court without prepaying fees and costs.

I.     Applications to Proceed as a Pauper

       The Court may authorize a prisoner to file a civil suit without prepaying the filing fee. 28

U.S.C. § 1915(a). Because it appears from Plaintiffs’ in forma pauperis applications that they lack

sufficient financial resources from which to pay the full filing fee in advance, their applications

(Doc. Nos. 2, 3, 6, 7) will be granted. Each Plaintiff will be assessed half of the full $350.00 filing

fee, or $175.00 each, as directed in the accompanying Order. 28 U.S.C. § 1915(b)(1).

II.    Initial Review

       Under the screening requirements of the Prison Litigation Reform Act (“PLRA”), the Court

must conduct an initial review and dismiss the complaint if it is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against a defendant who

is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2)(B); 42 U.S.C. § 1997e(c)(1). The
Court must also construe a pro se complaint liberally, United States v. Smotherman, 838 F.3d 736,

739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept the factual

allegations as true unless they are entirely without credibility. See Thomas v. Eby, 481 F.3d 434,

437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

       A.      Factual Allegations

       Plaintiffs allege that, on the morning of October 20, 2018, a white inmate named Jefferey

Barbee called them “black n*****.” (Doc. No. 1 at 5.) That afternoon, Plaintiff Wagner reported

this incident to Corporal Smithson. (Id.) Smithson then told Plaintiffs that they “was some black

n*****” and smiled. (Id.) Plaintiffs request that Smithson be demoted and ordered to take a mental

health class, and that Barbee be charged with harassment. (Id. at 6.) Plaintiffs also request

monetary damages from Smithson and Barbee. (Id.)

       B.      Standard of Review

       To determine whether a prisoner’s complaint “fails to state a claim on which relief may be

granted” under the PLRA, the Court applies the same standard as under Rule 12(b)(6) of the

Federal Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). The Court

therefore accepts “all well-pleaded allegations in the complaint as true, [and] ‘consider[s] the

factual allegations in [the] complaint to determine if they plausibly suggest an entitlement to

relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 681 (2009)). An assumption of truth does not, however, extend to allegations that consist of

legal conclusions or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556

U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). A pro se pleading

must be liberally construed and “held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson, 551 U.S. at 94 (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).



                                                 2
       C.      Discussion

       “To prevail on a cause of action under § 1983, a plaintiff must prove ‘(1) the deprivation

of a right secured by the Constitution or laws of the United States (2) caused by a person acting

under the color of state law.’” Dominguez v. Corr. Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009)

(quoting Sigley v. City of Parma Heights, 437 F.3d 527, 533 (6th Cir. 2006)).

       As an initial matter, Plaintiffs fail to state a claim against Defendant Jefferey Barbee

because he was not “acting under the color of state law” for the purposes of Section 1983.

Defendant Barbee is an inmate at the Williamson County Jail, and “an inmate is not a state actor

or a person acting under the color of state law for purposes of stating a claim under § 1983.”

Goodell v. Anthony, 157 F. Supp. 2d 796, 801 (E.D. Mich. 2001) (collecting cases). Defendant

Barbee is subject to dismissal for this reason alone.

       In carrying out his duties as an employee of the Williamson County Jail, Corporal Smithson

was a “state actor” under Section 1983. Nonetheless, while the Court does not condone the alleged

language used by Barbee and Smithson, Plaintiffs fail to show how this language deprived them

of any constitutional rights. “The occasional use of racial slurs, although unprofessional and

reprehensible, does not rise to the level of constitutional magnitude.” Jones Bey v. Johnson, 248

F. App’x 675, 677–78 (6th Cir. 2007) (citations and internal quotation marks omitted); Wingo v.

Tenn. Dep’t of Corr., 477 F. App’x 453, 455 (6th Cir. 2012) (citing Ivey v. Wilson, 832 F.2d 950,

955 (6th Cir. 1987)) (“Verbal harassment or idle threats by a state actor do not create a

constitutional violation and are insufficient to support a section 1983 claim for relief.”).

Accordingly, Plaintiffs fail to state a claim against Defendant Smithson as well.




                                                 3
III.   Conclusion

       For these reasons, the Court concludes that Plaintiffs fail to state a claim upon which relief

can be granted. 28 U.S.C. §§ 1915A, 1915(e)(2)(B); 42 U.S.C. § 1997e(c)(1). Plaintiffs’

applications to proceed in forma pauperis (Doc. Nos. 2, 3, 6, 7) will be granted, this action will be

dismissed, and the Court will certify that any appeal in this matter would not be taken in good

faith. 28 U.S.C. § 1915(a)(3). The Court, therefore, will not grant Plaintiffs leave to proceed in

forma pauperis on any appeal.

       An appropriate Order is filed herewith.


                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 4
